
	
		III
		110th CONGRESS
		1st Session
		S. RES. 206
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Cornyn (for himself
			 and Mr. Allard) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To provide for a budget point of order
		  against legislation that increases income taxes on taxpayers, including
		  hard-working middle-income families, entrepreneurs, and college
		  students.
	
	
		That
		1.Point of order against
			 legislation that raises income tax rates
			(a)In
			 generalIt shall not be in order in the Senate to consider any
			 bill, resolution, amendment, amendment between Houses, motion, or conference
			 report that includes a Federal income tax rate increase. In this subsection,
			 the term Federal income tax rate increase means any amendment to
			 subsection (a), (b), (c), (d), or (e) of section 1, or to section 11(b) or
			 55(b), of the Internal Revenue Code of 1986, that imposes a new percentage as a
			 rate of tax and thereby increases the amount of tax imposed by any such
			 section.
			(b)Supermajority
			 waiver and appeal
				(1)WaiverThis
			 section may be waived or suspended in the Senate only by an affirmative vote of
			 three-fifths of the Members, duly chosen and sworn.
				(2)AppealAn
			 affirmative vote of three-fifths of the Members of the Senate, duly chosen and
			 sworn, shall be required in the Senate to sustain an appeal of the ruling of
			 the Chair on a point of order raised under this section.
				
